      Case 3:19-cr-05058-BAS Document 61 Filed 04/27/21 PageID.207 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 19-cr-5058-BAS
12                                    Plaintiff,
                                                         ORDER DENYING MOTION TO
13          v.                                           MODIFY SENTENCE (ECF No. 52)
14   DANIEL CHRISTOPHER ESTRADA,
15                                  Defendant.
16
17         On December 4, 2020, during the height of the COVID-19 pandemic, this Court
18   sentenced Mr. Estrada to 24 months in custody followed by three years of supervised
19   release. (ECF No. 51.) Four months later, Mr. Estrada filed this Motion to Modify his
20   Sentence under the compassionate release provisions of 18 U.S.C. § 3582(c)(1)(A)(i).
21   (ECF No. 52.)
22         Mr. Estrada argues that he should be released because he is being held in the
23   privately-run Western Region Detention Facility—GEO—and has not yet been designated
24   to a prison. (Id.) Thus, he argues, he has no programming available to him, is not eligible
25   for early release, has not had a “team meeting” to address his release, and has no warden
26   to whom he can direct his request for release. (Id.) The Government responds that, on
27   April 14, 2021, Mr. Estrada was transferred from GEO to FCI Victorville. (ECF No. 59.)
28   Because Mr. Estrada’s arguments are now moot and because they do not rise to the level

                                                   -1-
                                                                                         19cr5058
          Case 3:19-cr-05058-BAS Document 61 Filed 04/27/21 PageID.208 Page 2 of 3



 1   of “extraordinary and compelling reasons” required under the compassionate release
 2   statute, the Court DENIES Mr. Estrada’s request.
 3   I.       BACKGROUND
 4            On November 24, 2019, Mr. Estrada came through the Andrade Port of Entry with
 5   15.25 kilograms of methamphetamine hidden in his car. (Presentence Report, ECF No. 37
 6   (“PSR”). His sentencing guideline range was 46–57 months, but the Probation Department
 7   recommended a downward variance to 30 months. (Id.) The Government recommended
 8   37 months in custody, which included a downward variance because of the COVID-19
 9   pandemic. (ECF No. 44.) The Court departed further downward, sentencing Mr. Estrada
10   to 24 months in custody, in part, because the conditions of confinement were particularly
11   harsh during the pandemic. (ECF No. 51.)
12            Mr. Estrada was sentenced on December 4, 2020, at which time he was being held
13   at the privately-run Western Region Detention Facility—GEO. It took the Bureau of
14   Prisons four months, but on April 14, 2021, he was designated and moved to FCI
15   Victorville.
16   II.      ANALYSIS
17            A court may modify or reduce the defendant’s term of imprisonment “after
18   considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court finds, as relevant
19   here, that “extraordinary and compelling reasons warrant such a reduction” and “such a
20   reduction is consistent with applicable policy statements issued by the Sentencing
21   Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). As the movant, the defendant bears the
22   burden to establish that he or she is eligible for a sentence reduction. United States v.
23   Holden, 452 F. Supp. 3d 964, 969 (D. Or. 2020).
24            The “designation of a place of imprisonment . . . is not reviewable by any court.” 18
25   U.S.C. § 3621(b). The Court does not have authority to order a convicted defendant to be
26   placed in a particular facility or to be offered a residential re-entry center or any particular
27   treatment program. “Those decisions are within the sole discretion of the Bureau of
28   Prisons.” United States v. Williams, 65 F.3d 301, 307 (2nd Cir. 1995). These rules are

                                                   -2-
                                                                                             19cr5058
       Case 3:19-cr-05058-BAS Document 61 Filed 04/27/21 PageID.209 Page 3 of 3



 1   particularly warranted during this time of a pandemic, when the Bureau of Prisons is faced
 2   with difficult decisions about where to house defendants so that their exposure to the virus
 3   is minimized.
 4          Mr. Estrada’s request to reduce his sentence because he has not yet been designated
 5   to a prison facility is now moot. He has been moved to FCI Victorville, so the Court could
 6   deny his request on that ground alone. However, in addition, the Court finds that the failure
 7   to designate him to a prison for four months does not constitute “extraordinary and
 8   compelling reasons” and does not warrant a sentence reduction. Furthermore, none of the
 9   § 3553(a) factors has changed since the Court sentenced Mr. Estrada last December. To
10   the extent Mr. Estrada is asking to Court to order him released to a residential re-entry
11   center, the Court lacks the authority to do so.
12   III.   CONCLUSION
13          For the reasons stated above, the Court DENIES Mr. Estrada’s Motion to Modify
14   his Sentence. (ECF No. 52.)
15          IT IS SO ORDERED.
16
17   DATED: April 27, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
                                                                                           19cr5058
